Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 0:19-cv-60809-ALTMAN/Hunt

   VITAL PHARMACEUTICALS, INC.,
   d/b/a VPX Sports, a Florida corporation,

          Plaintiff and
          Counterclaim Defendant,

   v.

   MONSTER ENERGY COMPANY,
   a Delaware corporation, and
   REIGN BEVERAGE COMPANY, LLC,
   a Delaware limited liability company,

          Defendants and
          Counterclaimants.



   MONSTER ENERGY COMPANY,
   a Delaware corporation, and
   REIGN BEVERAGE COMPANY, LLC,
   a Delaware limited liability company,

         Crossclaimants,

   v.

   JHO INTELLECTUAL PROPERTY
   HOLDINGS, LLC, a Florida limited liability
   company,

         Crossclaim-Defendant.
   ________________________________________/



                              PLAINTIFF’S APPEAL OF ORDER
                           DENYING MOTION TO COMPEL (DE 319)




                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 2 of 12



          Plaintiff, Vital Pharmaceuticals, Inc., d/b/a Bang Energy (“Plaintiff”), pursuant to 28
   U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72(a), and Local Magistrate Rule 4(a)(1),
   respectfully appeals Magistrate Hunt’s Order Denying Plaintiff’s Motion to Compel (DE 319) (the
   “Order”) discovery pertaining to a related infringing product called “Reign Inferno” (“Inferno”)
   that Defendants launched three days prior to the close of discovery because it is both clearly
   erroneous and contrary to law.
          Defendants wholly disregarded their ongoing duty to supplement discovery and produce
   documents relevant to Inferno, which were covered vis a vis Plaintiff’s discovery requests
   propounded prior to close of discovery. Critically, Defendants’ Rule 26(e) duty to supplement
   remains in full force and effect throughout the entirety of this case, even though trial, regardless
   of Plaintiff moved to compel such discovery. Furthermore, Defendants’ flagrant violation of the
   local rules regarding disclosure of settlement communications must be addressed by the Court to
   protect settlement communications and to prevent such violations from occurring in the future.
   Accordingly, and for the reasons set forth below, the Court should vacate Magistrate Hunt’s Order
   denying VPX’s Motion to Compel.

                                           INTRODUCTION

                                                   A.
                             Plaintiff’s Prior Discovery Covered Inferno
          Plaintiff propounded discovery on Defendants well in advance of the discovery deadline
   that covered Inferno. Specifically, Plaintiffs’ June 2019 Interrogatories (DE 305-3) and Requests
   for Production (DE 305-4) both defined the “Infringing REIGN Product” as “Infringing REIGN
   Product” means the energy drink available in 16-oz. aluminum cans as promoted at the website,
   https://reignbodyfuel.com/, including all flavors and prior versions thereof.” Id. (Definition No.
   8.).
          The following Interrogatories sought information relevant to Inferno:
          No. 3. Identify all searches, inquiries, and investigations into: the availability of the
          Infringing REIGN Trade Dress; the packaging, design elements, and
          taglines/slogans associated with the Infringing REIGN Product; and each flavor of
          the Infringing REIGN Product.
          No. 5. Identify all documents and communications concerning the placement or
          display of the Infringing REIGN Product vis-à-vis the BANG® energy drink in a
          cooler (whether vault or open-air), on a store shelf or stacker, or any other location
                                                      2
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 3 of 12



           where the products at issue are or might be placed or displayed together, including
           any instructions, standards, or recommendations regarding plan-o-grams or
           “touching” of the products at issue.
   DE 305-3. The following Requests for Production sought documents relevant to Inferno:
           No. 6. All documents, communications, and social media posts concerning
           confusion, commentary, or similarity between (1) the Infringing REIGN Product
           and (2) the BANG® energy drink.
           No. 7. All documents and communications concerning the marketing, advertising,
           merchandising standards, promotion, or sales of the Infringing REIGN Product,
           including PowerPoint presentations, websites, and tutorial videos.
           No. 13. All documents and communications concerning the date of the launch of
           the Infringing REIGN Product in trade.
   DE 305-4.
           In other words, Reign Inferno is the very definition for the requested documents, the
   responses to which were required but Defendants did not provide. The deliberate launch of Inferno
   just before the discovery cut off suggests a willful attempt to circumvent Monster’s obligations to
   this Court.

                                               B.
                   Defendants Agree That Inferno Is Part of This Case But Nonetheless
              Refused Supplement Their Responses and Production in Violation of Rule 26(e)
           Although Plaintiff’s prior discovery clearly covered Inferno once Defendants published the
   product on its Website, none of their responses identify Inferno and they did not produce any
   responsive documents. Making matters worse, Defendants acknowledge that Inferno is part of this
   case. See DE 278 at 8 (arguing that Defendants offered to “include the REIGN Inferno product as
   an alleged infringement in the Joint Pretrial Stipulation” and “readily agreed to include the REIGN
   Inferno product in this case.”); DE 305-2 at 8 (“We have no objection to the new product being
   part of the case . . . .”).
           Because Plaintiff’s discovery request clearly covered Inferno, Plaintiff’s counsel
   demanded that Defendants supplement their discovery to produce information relevant to Inferno.
   Despite acknowledging that Inferno is part of this case, Defendants refused to supplement their
   prior discovery response and document production to provide the requested documents and
   information concerning Inferno. See DE 297-2.


                                                          3
                                  GORDON REES SCULLY MANSUKHANI LLP
                                 100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 4 of 12



                                               C.
                The Order Denying Plaintiff’s Motion to Compel Inferno Discovery
          On May 19, 2020, Magistrate Hunt entered an Order denying VPX’s Motion to Compel
   (DE 319). Judge Hunt found that in moving to compel Defendants to produce discovery related to
   Inferno, Plaintiff is attempting to obtain the same relief this Court previously denied. DE 319 at 4.
   Judge Hunt further found that Plaintiff’s prior discovery requests only covered “the products on
   the website and any prior version of the product displayed on the website at the time Plaintiff
   served Defendants with the written discovery.” Id. at 4-5. Judge Hunt further found that the
   deficiency would have occurred prior to the close of discovery, but Plaintiff did not file its Motion
   to Compel until three months after the close of discovery. Id. at 5. Plaintiff respectfully submits
   that Judge Hunt’s Order is clearly erroneous and contrary to law for three reasons.
          First, Plaintiff’s written discovery unambiguously covers Inferno, which are reasonably
   calculated to lead to the discovery of admissible evidence, regardless of whether Inferno was
   formally regarded as part of this case. Plaintiff’s written discovery requests are designed to cover
   any 16-ounce aluminum can advertised on Defendants’ website at any time, which is clear the
   language “any prior versions thereof” because at the time of serving this discovery, only one
   version of Reign existed. It would not make sense to include the language “any prior versions
   thereof” unless that language was intended to extend to subsequently released related products,
   which is common in the energy beverage sector.
          The Order fails to address Defendants’ Rule 26(e) duty to supplement its responses to
   Plaintiff’s written discovery and the documents produced in response to same. The Rule 26(e) duty
   to supplement remains in place throughout the entirety of every case; it does not cease to exist at
   the conclusion of the discovery period. The Order, however, effectively treated Defendants’ Rule
   26(e) obligation as ending with the period to conduct discovery. The Judge Hunt clearly erred in
   his interpretation of Plaintiff’s written discovery that Plaintiff served well in advance of the
   discovery cutoff. The Order is also contrary to law to the extent treated Rule 26(e) duty to
   supplement as no longer having force and effect after the discovery cutoff.
          Second, Plaintiff demonstrated good cause for filing its Motion to Compel when it did.
   Plaintiff first timely moved the Court for leave to amend the Complaint to address Inferno and was
   waiting for the Court’s ruling before moving to compel Defendants to comply with the Rule 26(e)
   duty to supplement. After the Court ruled on Plaintiff’s Motion for Leave to Amend, Plaintiff, in

                                                      4
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 5 of 12



   accordance with Judge Hunt’s Procedures, requested permission to file a motion to compel, which
   Judge Hunt granted. Plaintiff accordingly timely moved to compel Defendants to produce
   discovery related to Inferno.
          Third, in violation of Local Rule 16.2(g)(2) and Section 44.405, Florida Statutes,
   Defendants publicly disclosed information obtained in the course of discovery to oppose Plaintiff’s
   Motion to Compel. Critically, in so doing, Defendants disingenuously mischaracterize the nature
   of the purported discussions that took place both during and leading up to the mediation. Plaintiff
   strenuously disagrees with Defendants’ mischaracterization. Local Rule 16.2(g)(2) and Section
   44.405 unambiguously prohibits such disclosures for good reason, as illustrated by Defendants’
   improper and false disclosure. The bell has already been rung on this issue, which tainted
   Plaintiff’s Motion. The Order did not even address Defendants’ blatant violation of Local Rule
   16.2(g)(2) and Section 44.405 or Plaintiff’s request for sanctions due to Defendants’ misconduct.
   The Order is clearly erroneous in that regard, too.

                                      STANDARD OF REVIEW

          Orders of a magistrate are appealable to the district court pursuant to 28 U.S.C. §
   636(b)(1)(A); Federal Rule of Civil Procedure 72(a); L.R., Mag. R. 4(a)(1). The district court must
   overturn discovery orders that are clearly erroneous or contrary to law must be overturned. Id. An
   order is clearly erroneous where “although there is evidence to support if, the reviewing court on
   the entire evidence is left with the definite and firm conviction that a mistake has been committed.”
   Holton v. City of Thomasville School Dist., 425 F.3d 1325, 1350 (11th Cir. 2005). n order is
   contrary to law where “it fails to apply or misapplies relevant statutes, case law or rules of
   procedure.” Tolz v. Geico General Ins. Co., No. 08-cv-80663, 2010 U.S. Dist. LEXIS 6709, 2010
   WL 384745, at *2 (S.D. Fla. Jan. 27, 2010).

                                              ARGUMENT

                                   I.
       DEFENDANTS FAILED TO SUPPLEMENT THEIR DISCOVERYRESPONSES
         AND DOCUMENT PRODUCTION AFTER THEY LAUNCHED INFERNO
          Federal Rule of 26(e)(1) creates an ongoing duty to supplement previously served
   responses to discovery and documents:


                                                      5
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 6 of 12



          A party who has made a disclosure under Rule 26(a)—or who has responded to an
          interrogatory, request for production, or request for admission—must supplement
          or correct its disclosure or response: (A) in a timely manner if the party learns that
          in some material respect the disclosure or response is incomplete or incorrect, and
          if the additional or corrective information has not otherwise been made known to
          the other parties during the discovery process or in writing.
   Critically, the duty to supplement does not expire at any point during the lifecycle of a case;
   instead, that duty continues through trial. Bayer Healthcare Pharm., Inc. v. River’s Edge Pharm.,
   LLC, 2015 U.S. Dist. LEXIS 179674, at *12 (N.D. Ga. July 31, 2015) (“Under Rule 26(e)(1)(A),
   the obligation to supplement is continuing throughout the case.”); Feise v. N. Broward Hosp. Dist.,
   2015 U.S. Dist. LEXIS 134794, at *5 (S.D. Fla. Oct. 2, 2015) (“[U]nder Rule 26(e)(1)(A),
   supplementation of incorrect responses is required, “the obligation to disclose pertinent parties is
   continuing [throughout the case].”); De Armas v. Miabraz, 2012 U.S. Dist. LEXIS 202841, at *1-
   2 (S.D. Fla. Aug. 23, 2012) (“[T]he duty to supplement [discovery] continues after the close of
   discovery.”).
          “The rule prohibits parties who are aware of their deficient response from ‘hold[ing] back
   material items and disclos[ing] them at the last moment.’” Bayer Healthcare Pharm., Inc., 2015
   U.S. Dist. LEXIS 179674, at *12 (quoting 8A Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 2049.1 (3d ed. 2011); Fed. R. Civ. P. 26 advisory committee’s note (1993
   Amendment, Subdivision (e)) (“The obligation to supplement disclosures and discovery responses
   applies whenever a party learns that its prior disclosures or responses are in some material respect
   incomplete or incorrect.”)). “[T]he duty of supplementation created by Rule 26(e)(1)(A) is not
   contingent on opposing counsel filing a motion to compel.” Woods v. Austal, U.S.A., LLC, 2011
   U.S. Dist. LEXIS 42361, at *28 (S.D. Ala. Apr. 11, 2011).
          “The burden of establishing that a failure to disclose was substantially justified or harmless
   rests on the nondisclosing party.” Mitchell v. Ford Motor Co., 318 F. App’x 821, 824 (11th Cir.
   2009). A failure to make the required disclosures is harmless when there is no prejudice to the
   party entitled to receive the disclosure.” Coach, Inc. v. Visitors Flea Market, LLC, 2014 U.S. Dist.
   LEXIS 19852, at *3 (M.D. Fla. Feb. 18, 2014) (quotation omitted). “In determining whether the
   failure to [disclose was] substantially justified or harmless, courts are guided by, inter alia, the
   following factors: (1) the surprise to the party against whom the evidence would be offered; (2)
   the ability of that party to cure the surprise; (3) the extent to which allowing the evidence would
   disrupt the trial; (4) the importance of the evidence; and (5) the nondisclosing party’s explanation
                                                      6
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 7 of 12



   for its failure to disclose the evidence.” See Mobile Shelter Sys. USA, Inc. v. Grate Pallet Sols.,
   LLC, 845 F. Supp. 2d 1241, 1250-51 (M.D. Fla. Jan. 14, 2012) (quotations omitted) (emphasis in
   original) (alterations added).
          A failure to disclose is not harmless where the party seeking discovery is unable to obtain
   further discovery on the undisclosed matter; thus, non-disclosure is necessarily harmful if the
   deadline for discovery has expired. Coach, Inc. v. Visitors Flea Mkt., LLC, 2014 U.S. Dist. LEXIS
   19852, at *11 (M.D. Fla. Feb. 18, 2014) (finding that the untimely disclosure was not harmless
   where discovery had closed and the plaintiffs did not have an opportunity to depose the witnesses
   at issue); Wm v. United States Aircraft Ins. Grp., 2011 U.S. Dist. LEXIS 170975, at *8 (M.D. Fla.
   Apr. 22, 2011) (finding that the untimely witness disclosure was necessarily harmful where the
   time for taking discovery had passed).
          In the present case, the Order absolved Defendants’ of their willful disregard of their Rule
   26(e) duty to supplement their responses to discovery and document production. Defendants’
   obligation to supplement prior discovery was not a dormant force awaiting Plaintiff’s Motion to
   Compel; instead, Rule 26(e) imposed an obligation independent of any motion to compel or
   discovery deadline.
          Plaintiff’s timely served discovery requests covered Inferno. The Order is clearly erroneous
   where it found that Plaintiff’s prior discovery requests did not cover Inferno such that Defendants
   had no duty to supplement their prior discovery responses and document production. Plaintiff’s
   June 2019 Interrogatories and Requests for Production captured Inferno upon its release in January
   2020, when Defendants published Inferno on their Website. The “Infringing REIGN Product”
   definition expressly contemplated the possibility of Defendants launching newer versions of the
   flagship Reign product after the time Plaintiff served its written discovery, which Defendants
   ultimately did. That much is clear from the portion of the “Infringing REIGN Product” definition
   referring to “prior versions” of the product because at the time Plaintiff served that discovery, only
   one version of the product existed. Plaintiff intended any new related products to come within the
   ambit of that definition.
          Discovery pertaining to Inferno is reasonably calculated to lead to the discovery of
   admissible evidence, regardless of whether Inferno was identified in the Complaint. Defendants
   were under an obligation to supplement its prior responses to Plaintiff’s written discovery and
   produce documents relevant to Inferno. The Order is clearly erroneous on that point.

                                                        7
                                GORDON REES SCULLY MANSUKHANI LLP
                               100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 8 of 12



          The Order also failed to address Defendants’ Rule 26(e) duty to supplement and eviscerated
   the Rule by regarding the duty to supplement as being of no further force and effect once the
   deadline to complete discovery expires, which is contrary to law. The duty to supplement is an
   obligation that exists regardless of the deadline to complete discovery or the time to file a motion
   to compel. To suggest otherwise would mean that the duty to supplement abruptly ends when
   discovery does. The Order is contrary to law on this point because the duty to supplement runs
   through trial and does not disappear from any case. De Armas, 2012 U.S. Dist. LEXIS 202841, at
   *1-2 (“[T]he duty to supplement [discovery] continues after the close of discovery.”); Woods, 2011
   U.S. Dist. LEXIS 42361, at *28 (“[T]he duty of supplementation created by Rule 26(e)(1)(A) is
   not contingent on opposing counsel filing a motion to compel.”). Thus, it is of no moment that
   discovery concluded when Plaintiff moved to compel Defendants to produce discovery related to
   Inferno, nor is the timing of Plaintiff’s Motion a relevant consideration.
          Further, the Order is contrary to law in that it did not consider the substantial harm to
   Plaintiff as a consequence of being denied discovery on Inferno, particularly after the conclusion
   of discovery. Defendants’ failure to disclose is presumptively harmful to Plaintiff because
   discovery is closed. The severity of the injury to Plaintiff is further compounded by the Court’s
   refusal to reopen discovery. To be clear, Plaintiff is not seeking to wholesale reopen discovery, as
   the Order portends.1
          The Order also did not follow the Eleventh Circuit’s directive that it is the burden of the
   party that failed to disclose discovery to establish that the failure to disclose was substantially
   justified or harmless, which it was not. Mitchell, 318 F. App’x at 824. Because Plaintiff has been
   deprived of any meaningful discovery concerning Inferno, Plaintiff cannot cure the prejudice.
   Evidence concerning Inferno is critical to Plaintiff’s claims because Inferno is a related product to
   Defendants original Reign product (and in reality is merely an extension of that product) and
   Plaintiff seeks lost profits and disgorgement, both of which require sales figures of Inferno.
   Without that evidence, Plaintiff is left without a paddle in fast-moving rapids.



   1
     Judge Hunt’s note that Plaintiff is merely attempting to obtain relief this Court previously denied
   is misguided. At the March 18, 2020, hearing, Plaintiff was in fact requesting that the Court reopen
   discovery in total, or, alternatively, in part as to Inferno only. Plaintiff is not seeking to reopen
   discovery; rather, Plaintiff is merely requesting that Defendants be ordered to comply with their
   Rule 26(e) obligation to supplement to avoid substantial prejudice at trial in this matter.
                                                      8
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 9 of 12



           The Order puts Plaintiff in the untenable position of proceeding to trial on a case where
   Defendants contend that Inferno is “part of the case” (DE 305-2 at 8) but with no evidence to
   present at trial concerning that related product. In the event Plaintiff is forced to proceed to trial
   without evidence pertaining to Inferno, Defendants will undoubtedly contend in any subsequent
   lawsuit that issue preclusion or res judicata bar such an action.
           Accordingly, Plaintiff this Court should vacate the Order and compel Defendants to serve
   amended responses to Plaintiff’s June 2019 Interrogatories and Request for Production and
   produce responsive documents.
                                    II.
        PLAINTIFF HAD GOOD CAUSE FOR MOVING TO COMPEL WHEN IT DID
           Judge Hunt’s Order is clearly erroneous wherein it denied Plaintiff’s Motion to Compel
   based on a purported three-month delay in moving to Compel Defendants to comply with their
   Rule 26(e) duty to supplement because Plaintiff had good cause for filing its Motion to Compel
   at the time it did.
           As stated in the Motion, Defendants produced a mere 7 pages of documents concerning
   Inferno out of over 1.5 million documents produced. On February 25, 2020, Plaintiff timely moved
   to amend the Complaint to address Inferno, Defendants objected to as not being part of the case.
   It was not until the March 18, 2020, hearing on Plaintiff’s Motion to Amend that Defendants agreed
   that Inferno was in fact part of this case. See DE 305-2 at 8. This was the first time Plaintiffs
   learned that Defendants intended to dispose of any claim concerning Inferno in this case.
           After the Court denied Plaintiff’s Motion for Leave to Amend the Complaint, Plaintiff
   diligently acted to obtain Inferno related documents, including requesting permission from the
   Court to file the Motion to Compel, which the Court permitted Plaintiff to file on April 24, 2020.
   Indeed, Judge Hunt’s discovery order prohibits the filing of a motion to compel absent the express
   permission of the Court. DE 54, § II(B). Accordingly, Plaintiff’s Motion to Compel was brought
   in a timely fashion under the circumstances.
                                   III.
    JUDGE HUNT DID NOT RULE ON PLAINTIFF’S REQUEST FOR SANCTIONS DUE
      TO DEFENDANTS’ WILLFUL VIOLATION OF THE MEDIATION PRIVILEGE
           As part of their efforts to defeat Plaintiff’s Motion, Defendants brazenly divulged
   communications that occurred during a December 16, 2019, mediation conference in this case. See
   308-1, ¶ 3, Declaration of Brian C. Horn (the “Horne Declaration”). Defendants also divulged
                                                       9
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 10 of 12



   settlement discussions in furtherance of any as part of the mediation that took place between their
   counsel and Plaintiff’s counsel on February 11, 2020, in the Horne Declaration, which is a publicly
   filed document. DE 308-1, ¶ 4. The Horne Declaration improperly discloses a detailed purported
   exchange—which portrayal is not only inaccurate but highly prejudicial—between Defendants and
   Plaintiff’s respective counsel in anticipation of the February 13, 2020, mediation in this case. Id.
          The Horne Declaration not only commits the sin of divulging information protected from
   disclosure under Local Rule 16.2(g)(2) and Section 44.405, Florida Statutes, it misrepresents the
   discussions that purportedly occurred between counsel for Plaintiff and Defendants.
          Local Rule 16.2(g)(2) provides:
          (2) Restrictions on the Use of Information Derived During the Mediation
          Conference. All proceedings of the mediation shall be confidential and are
          privileged in all respects as provided under federal law and Florida Statutes §
          44.405. The proceedings may not be reported, recorded, placed into evidence, made
          known to the Court or jury, or construed for any purpose as an admission against
          interest. A party is not bound by anything said or done at the conference, unless a
          written settlement is reached, in which case only the terms of the settlement are
          binding.
   And under Section 44.405(1), “all mediation communications shall be confidential.” “A mediation
   participant shall not disclose a mediation communication to a person other than another mediation
   participant or a participant’s counsel.” § 44.405(1), Fla. Stat.
          “Information exchanged during mediation is privileged in all respects.” Rodriguez v. Carey
   Int’l, Inc., 2004 U.S. Dist. LEXIS 32125, at *10 (S.D. Fla. Sep. 10, 2004); Austrum v. Fed.
   Cleaning Contractors, Inc., 2016 U.S. Dist. LEXIS 87306, at *7 (S.D. Fla. June 23, 2016) (“The
   Court rejects Federal’s arguments based on what was said or not said at mediation as improper.”).
   Willful public disclosure of information obtained pursuant to mediation is sanctionable. See
   Mocombe v. Russell Life Skills and Reading Found., Inc., 2014 U.S. Dist. LEXIS 187840, 2014
   WL 11531914 (S.D. Fla. Oct. 30, 2014) (granting the defendants’ motion for sanctions after the
   plaintiff posted a Facebook message concerning the negotiations at a settlement conference).
          Here, Defendants brazenly, and willfully, divulged information protected from disclosure
   under Local Rule 16.2(g)(2) and Section 44.405 as part of their efforts to defeat the Motion. In so
   doing, Defendants mischaracterized the nature of the discussions that occurred as part of the
   mediation conference in this case. These misrepresentations are completely false and violate Local



                                                      10
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 11 of 12



   Rule 16.2(g)(2) and Section 44.405, which unambiguously prohibit such disclosures for good
   reason.
             As set forth in Plaintiff’s Reply in Support of the Motion (DE 311), Defendants’
   inexcusable conduct merits sanctions. And at a minimum, Defendants’ conduct warrants a ruling
   from the Court. Despite that Defendants let the cat out of the bag by divulging mediation privileged
   communications, the Order, does not address Defendants’ misconduct or Plaintiff’s request for
   sanctions against Defendants for their violation of Local Rule 16.2(g)(2) and instead sidestepped
   the issue.
             The Order is clearly erroneous because it did not rule on Plaintiff’s motion for sanctions
   against Defendants for their willful violate of Local Rule 16.2(g)(2) and Section 44.405. The Order
   did not even address Defendants’ brazen disregard for the rules precluding the public disclosure
   of information immune from disclosure pursuant to the litigation privilege. As set forth in the
   Motion, Defendants’ conduct should be sanctioned.

                                                CONCLUSION
             For the foregoing reasons, Plaintiff respectfully requests that the Court vacate Judge Hunt’s
   Order Denying Plaintiff’s Motion to Compel and order Defendants to supplement their responses
   to Plaintiff’s June and October 2019 discovery and produce documents responsive to those
   requests.


    Dated: June 2, 2020                      Respectfully submitted,

                                                     s/ Peter G. Siachos
                                                     Peter G. Siachos, Esq. (admitted pro hac vice)
                                                     Email: psiachos@grsm.com
                                                     GORDON REES SCULLY MANSUKHANI LLP
                                                     40 Calhoun Street, Suite 350
                                                     Charleston, SC 29401
                                                     (843) 278-5900

                                                     s/ Andrew R. Schindler
                                                     FBN 124845
                                                     aschindler@grsm.com




                                                        11
                                 GORDON REES SCULLY MANSUKHANI LLP
                                100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-60809-RKA Document 327 Entered on FLSD Docket 06/02/2020 Page 12 of 12



                                                 GORDON REES SCULLY
                                                 MANSUKHANI LLP
                                                 100 SE 2nd Street, Suite 3900
                                                 Miami, Florida 33131
                                                 Tel: (305) 428-5330

                                                 Francis Massabki, Esq. (FBN 687901)
                                                 Frank.Massabki@vpxsports.com
                                                 Matthew T. Davidson, Esq. (FBN 713821)
                                                 Matthew.Davidson@vpxsports.com
                                                 Vital Pharmaceuticals, Inc.
                                                 1600 North Park Drive
                                                 Weston, FL 33326
                                                 Phone: 954-641-0570
                                                 Fax: 954-389-6254

                                                 Attorneys for Plaintiff, Vital Pharmaceuticals, Inc.,
                                                 d/b/a VPX Sports, and Crossclaim-Defendant, JHO
                                                 Intellectual Property Holdings, LLC



                                  CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on June 2, 2020, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF, which will serve a true and correct copy of the
   foregoing on all counsel or parties of record designated to receive service in CM/ECF.
                                                                  s/ Andrew R. Schindler




                                                    12
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
